Citation Nr: 1000806	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  04-37 746A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to a separate rating for the neurologic 
manifestations of a service-connected lower thoracic and 
lumbar spine disability, prior to and after August 6, 2005.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel



INTRODUCTION

The Veteran served on active duty from August 1979 to May 
1986.  He had additional, unverified service prior to that 
time.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for a separate rating for the neurologic 
manifestations of a service-connected lower thoracic and 
lumbar spine disability, prior to and after August 6, 2005.

The Veteran has also reportedly perfected an appeal with 
regard to the issue of entitlement to reimbursement for 
unauthorized medical expenses.  That issue has not yet 
reached the Board and will be considered in a later decision.

In March 2009, the Board remanded the claim for additional 
development.


FINDING OF FACT

In a statement received at the RO in September 2009, the 
Veteran withdrew his appeal concerning entitlement to a 
separate rating for the neurologic manifestations of a 
service-connected lower thoracic and lumbar spine disability, 
prior to and after August 6, 2005.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issue of 
entitlement to a separate rating for the neurologic 
manifestations of a service-connected lower thoracic and 
lumbar spine disability, prior to and after August 6, 2005, 
have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 
C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204(a), (b) 
(2009).  Withdrawal may be made by the appellant or by his 
authorized representative.  38 C.F.R. § 20.204(a).

In October 2004, the Veteran submitted a VA Form 9 perfecting 
his appeal as to the issue of entitlement to a separate 
rating for the neurologic manifestations of a 
service-connected lower thoracic and lumbar spine disability, 
prior to and after August 6, 2005, as identified in the 
September 2004 statement of the case.  

In a written statement received at the RO in September 2009, 
the Veteran stated that he was withdrawing the appeal as to 
that issue.  As the appellant has withdrawn his appeal as to 
this issue, there remain no allegations of errors of fact or 
law for appellate consideration concerning this issue.  The 
Board therefore has no jurisdiction to review the issue.  

Accordingly, the issue of entitlement to a separate rating 
for the neurologic manifestations of a service-connected 
lower thoracic and lumbar spine disability, prior to and 
after August 6, 2005, is dismissed.


ORDER

The appeal concerning the issue of entitlement to a separate 
rating for the neurologic manifestations of a 
service-connected lower thoracic and lumbar spine disability, 
prior to and after August 6, 2005, is dismissed without 
prejudice.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


